TYSON, Judge,
concurring.
I concur in the foregoing opinion prepared by our Presiding Judge.
The Judicial Article, being Article VI, Sections 139-160, amending the Constitution of Alabama of 1901, was adopted in December 1973. Section 141 reads as follows:
“Courts of appeals, (a) The court of criminal appeals shall consist of such number of judges as may be provided by law and shall exercise appellate jurisdiction under such terms and conditions as shall be provided by law and by rules of the supreme court.
“(b) The court of civil appeals shall consist of such number of judges as may be provided by law and shall exercise appellate jurisdiction under such terms and conditions as shall be provided by law and by rules of the supreme court.
“(c) The court of criminal appeals and the court of civil appeals shall have no original jurisdiction except the power to issue all writs necessary or appropriate in aid of appellate jurisdiction of the courts of appeals.
“(d) The court of criminal appeals shall have and exercise original jurisdiction in the issuance and determination of writs of quo warranto and mandamus in relation to matters in which said court has appellate jurisdiction. Said court shall have authority to issue writs of injunction, habeas corpus and such other remedial and original writs as are necessary to give it a general superintendence and control of jurisdiction inferior to it and in matters over which it has exclusive appellate jurisdiction; to punish for contempts by the infliction of a fine as high as one hundred dollars, and imprisonment not exceeding ten days, one or both, and to exercise such other powers as may be given to said court by law.”
Because the passage of the Judicial Article is subsequent in point of time to the opinion of the Supreme Court of Alabama in Musgrove v. United States Pipe and Foundry Company, 290 Ala. 156, 274 So.2d 640, I am of the opinion that the Court of Criminal Appeals no longer has either equity or civil jurisdiction to entertain petitions growing out of civil cases or other proceedings in which civil contempt is involved.